Citation Nr: 0811546	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-37 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in Vietnam and is therefore presumed to 
have been exposed to Agent Orange.  During the January 2005 
VA examination, the veteran was diagnosed as having squamous 
cell cancer affecting the bridge of his nose.  The examiner 
stated that she could not exclusively state that the 
veteran's skin conditions were a direct result of Agent 
Orange exposure.  However, she did opine that there was as 
least as likely as not a probability that the Agent Orange 
exposure had rendered him prone to squamous cell carcinoma on 
the bridge of the nose.  The claims file was not available 
for review.  

The veteran's representative argued that this VA examination 
indicated that there was a probability that the claimed 
condition could be associated with Agent Orange exposure and 
the claim should be remanded for another examination.  See 
Appellant's Brief, dated October 2006.  The Board agrees.  On 
remand, the veteran should be afforded a VA examination to 
obtain a medical opinion as to whether his squamous cell 
carcinoma is related to service and the claims file should be 
made available to the examiner for review.  Such an opinion 
is necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by an appropriate physician.  
The claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any skin 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current skin 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including from 
herbicide exposure or other toxins.

A detailed rationale for any opinion 
expressed should be provided.

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



